PER CURIAM.
Appellant argues the trial court erred in ruling on his motion to dismiss for failure to state a cause of action prior to considering his motion to dismiss or transfer alleging improper venue. We agree. The order granting appellant’s motion to dismiss for failure to state a cause of action is vacated and the cause remanded for consideration of the motion to dismiss or transfer on the grounds of improper venue. Dickinson v. Grootemaat, 291 So.2d 669 (Fla.2d DCA 1974); Reed Construction Corporation v. State Road Department, 165 So.2d 816 (Fla.3d DCA 1964).
MILLS, C. J., and SHAW, J., and TILLMAN PEARSON (Ret.), Associate Judge, concur.